Per Curiam.

The Emergency Housing Rent Control Law (as amd. by L. 1959, ch. 695) provides in subdivision 7 of section 5 that any statutory tenant who vacates the housing accommodations, without giving the landlord at least 30 days’ written notice by registered or certified mail of his intention to vacate, shall be liable to the landlord for an amount not exceeding one month’s rent.
Admittedly the tenants defendants failed to give notice of when they intended to vacate, not desiring to move until their new premises were ready. Their failure to so advise the landlord resulted in the apartment being vacant for a month. Thus, all of the circumstances dictate a judgment for the landlord for a full month’s rent.
The judgment should be reversed, with $30 costs and judgment directed for plaintiff as prayed for in the complaint, with costs.
Concur — Hecht, J. P., Hofstadter and Tilzer, JJ.
Judgment reversed, etc.